Citation Nr: 0943937	
Decision Date: 11/18/09    Archive Date: 11/25/09

DOCKET NO.  08-22 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania




THE ISSUES

Entitlement to an increased compensable evaluation for the 
service-connected peripheral neuropathy, right left lower 
extremity.  

Entitlement to an increased compensable evaluation for the 
service-connected peripheral neuropathy, left lower 
extremity.  




ATTORNEY FOR THE BOARD

D. Daniels, Law Clerk




INTRODUCTION

The Veteran served on active duty from June 1967 to April 
1970 with an additional unverified four years of active 
service.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2007 rating decision of the RO that 
granted service connection for peripheral neuropathy for the 
right and left lower extremities; separate noncompensable 
ratings were assigned with effective dates of April 20, 2006.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action is required on his part.  


REMAND

After a careful review of the claims folder, the Board finds 
that the Veteran's claim for a higher evaluation for his 
service-connected peripheral neuropathy for the right and the 
left lower extremities must be remanded for further action.  

Here, in his July 2007 statement, the Veteran contends that 
his condition has worsened since the January 2007 VA 
examination.  

Additionally, in an August 2007 Notice of Disagreement (NOD) 
the Veteran indicates that his condition has worsened and 
that he is experiencing weakness in his left leg and a numb 
tingling in his right foot.  

In the July 2008 VA Form 9 the Veteran again indicates that 
he is experiencing some sensory loss to his toes and that his 
foot numbness has worsened over time.

Because the Veteran has reported that his condition has 
worsened, the Board concludes that this matter must be 
remanded for the Veteran to undergo a contemporaneous and 
thorough VA examination.  See Snuffer v. Gober, 10 Vet. App. 
400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 
(1995).

Prior to affording an updated VA examination, the Veteran 
should be afforded an opportunity to submit any recent 
medical records or opinions pertinent to the claims that have 
not already been associated with the Veteran's claims file.  

In this regard, the Board notes that records generated by VA 
facilities that might have an impact on the adjudication of a 
claim are considered to be constructively in the possession 
of VA adjudicators during the consideration of a claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  

Pursuant to the Veterans Claims Assistance Act, VA must 
obtain outstanding VA and private records.  See 38 U.S.C.A. § 
5103A(b)-(c); 38 C.F.R. § 3.159(c).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps 
to contact the Veteran and request that 
he identify all VA and non-VA health care 
providers, other than those already 
associated with the Veteran's claims 
file, that have treated him since service 
for his peripheral neuropathy for the 
right and left lower extremities.  The 
aid of the Veteran in securing these 
records, to include providing necessary 
authorization(s), should be enlisted, as 
needed.  Regardless of the Veteran's 
response, the RO should obtain the 
Veteran's treatment records from the 
Butler VA Medical Center dated from 
December 2007 to the present.

If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
Veteran should be informed in writing.  
The Veteran may submit medical records 
directly to VA.  

2.  After associating all outstanding 
records with the claims folder pursuant 
to the above-requested development, the 
RO should schedule the Veteran for an 
appropriate VA examination in order to 
determine the nature, extent, frequency 
and severity of the Veteran's peripheral 
neuropathy for the right and left lower 
extremities.  

The claims folder must be made available 
to the examiner for review in conjunction 
with the examination, and the examiner 
should acknowledge such review in the 
examination report. 

The VA neurological examiner should make 
a finding regarding whether the Veteran's 
peripheral neuropathy for the right foot 
and the left lower extremity is 
manifested by complete or incomplete 
paralysis, and identify the nerves or 
nerves involved.  If the paralysis is 
incomplete, the examiner should indicate 
whether the condition is mild, moderate, 
moderately severe, or severe with marked 
muscular atrophy.  

If the is paralysis is complete, the 
examiner should discuss the specific 
manifestations of the complete paralysis 
particular to the nerve or nerves 
affected, to include whether the foot 
dangles and drops, whether there is no 
active movement possible of muscles below 
the knee, or whether flexion of the knee 
is weakened or lost.  

Furthermore, if the paralysis is 
complete, the examiner should also 
consider whether there is a slight droop 
of the first phalanges of all toes, 
whether the Veteran cannot dorsiflex the 
foot, whether extension (dorsal flexion) 
of the proximal phalanges of the toes is 
lost, whether abduction of the foot is 
lost, whether adduction is weakened; and 
whether anesthesia covers the entire 
dorsum of the foot and toes.  

The examiner must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed, to include, 
as appropriate, citation to specific 
evidence in the record, in a legible 
report.  If the examiner is unable to 
provide the requested information with 
any degree of medical certainty, the 
examiner should clearly so indicate.  

3.  After completion of all indicated 
development, the RO should again review 
the claim in light of all the evidence of 
record.  If any determination remains 
adverse, the Veteran must be furnished 
with a Supplemental Statement of the Case 
and given an opportunity to submit 
written or other argument in response 
thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



_________________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  


